Citation Nr: 1342736	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 23, 2008, in excess of 50 percent prior to January 11, 2012, and in excess of 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to April 2006.  Award of the Combat Infantryman Badge is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which awarded service connection for PTSD.

The Veteran appeals the initial disability rating assigned.  The December 2006 rating decision originally assigned a 0 percent evaluation effective April 12, 2006.  A subsequent April 2008 statement of the case (SOC) increased the evaluation to 30 percent effective April 12, 2006.  A March 2009 supplemental statement of the case (SSOC) increased the evaluation to 50 percent effective December 23, 2008.  A July 2012 SSOC increased the evaluation to 70 percent effective January 11, 2012.  As the full benefit sought has not been awarded, the matter remains on appeal.

This matter was previously remanded by the Board in November 2011 for further procedural development, including a new examination.

The Veteran was scheduled to appear at the Wichita RO to have a hearing before a Veterans Law Judge in August 2009.  However, the Veteran failed to report for the hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

After carefully considering the matter, the Board finds that the Veteran's claim must be remanded for further evidentiary development.  

Before readjudicating a claim that it has previously remanded, the Board must ensure compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the following reasons, the Board finds that the November 2011 remand directives have not been substantially complied with, and as a result, the matter must be remanded to ensure compliance.

The remand instructed the RO to: contact the Veteran and afford him the opportunity to submit additional evidence, and obtain and evidence identified; and schedule the Veteran for a VA psychiatric examination for the purposes of determining the current severity of the Veteran's PTSD.  

The RO properly contacted the Veteran and associated additional evidence.  Additionally, the RO scheduled the Veteran for a January 2012 VA examination.  However, as the Veteran's representative noted in November 2013, the January 2012 examiner failed to comply with the Boards directives.

As part of the directives, the Board instructed the examiner to:

[E]nter a complete multiaxial evaluation, and assign a GAF, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The examiner should also comment on whether the Veteran's PTSD, in and of itself, precludes him from obtaining or maintaining gainful employment. 

The examiner did complete a mutliaxial evaluation and assigned a GAF score of 58.  However, the examiner failed to explain the significance of this score, and did not comment on whether the Veteran's PTSD precludes the Veteran from obtaining or maintaining gainful employment.  As the Veteran's representative accurately notes, "a remand by the Board confers on a veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Stegall, 11 Vet. App. at 271).  Consequently, this matter must again be remanded to ensure compliance with the directives of the November 2011 remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file and a copy of this remand to the January 2012 VA examiner.  If that examiner is not available, schedule the Veteran for a new VA psychiatric examination with an examiner of the appropriate expertise and knowledge.

(a)  If the January 2012 VA examiner is available, the examiner should provide an addendum to the January 2012 examination that accomplishes the following:

i.  Explain the significance of the Veteran's GAF score in relation to his psychological, social, and occupational functioning.

ii.  Comment on whether the Veteran's PTSD, in and of itself, precludes the Veteran from obtaining or maintaining gainful employment.  

(b)  If the January 2012 VA examiner is not available, or unable to answer the inquiries presented above, the Veteran should be scheduled for a new examination with a VA examiner of appropriate knowledge and expertise.  

The examiner should describe in detail all current manifestations of the Veteran's PTSD.  Additionally, the examiner must state whether the Veteran's service-connected PTSD more nearly approximates a disability characterized by:

i.) A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication; or

ii.)  Occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication; or

iii.)  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events); or

iv.)  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships; or

v.) Occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsession rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships; or

vi.)  Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of one's close relatives, occupation, or own name.

Additionally, the examiner must also enter a complete multiaxial evaluation, and assign a GAF.  The examiner must provide an explanation of what the GAF score represents in terms of his psychological, social, and occupational functioning.  The examiner should also comment on whether the Veteran's PTSD, in and of itself, precludes the Veteran from obtaining or maintaining gainful employment.  A complete rationale for all opinions must be provided.  Any report prepared must be typed. 

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


